UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

DISTRICT OF COLUMBIA,                     )
                                          )
               Plaintiff,                 )
                                          )
               v.                         )      Civ. Action No. 05-1309 (RJL)
                                          )
CAROLYN JEPPSEN,                          )
M.J. By her parent and next friend,       )
                                          )
               De&ndant                   )



                                  (Febru?ri2ij ~--
       For the reasons set forth in the accompanying Memorandum Opinion entered this

date, it is hereby

       ORDERED that defendant's Petition for Fees [# 27] is GRANTED. Defendant is

awarded fees under the Individuals with Disabilities Act, 20 U.S.c. § 1400 et seq., in the

amount of $48,228.00. Plaintiff shall make payment to defendant no later than   l'C)days
from the date of this Order.

       SO ORDERED.